DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
2-4, 6, 15-19, 23-25 and 31-44
Pending:
1, 5, 7-14, 20-22 and 26-30
Withdrawn:
14 and 30
Examined:
1, 5, 7-13, 20-22 and 26-29
Independent:
1
Allowable:
none


Abbreviations

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 11/15/2013.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The claim objection is withdrawn.
The 112/d rejection is withdrawn.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.  
The following issues are objected to:
Claim
Recitation
Comment
1
the  first optical image
The amendment font is both underlined and strikethrough.  It is understood that strikethrough pertains.




Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
detecting cell membrane motion... that is not translational motion
The recitation reads on "detecting" at least some "cell membrane motion... that is not translational motion," but the recitation is not interpreted as excluding detection of any "translational motion."  In other words, some motion which is not translational must be detected, but some translational motion may be detected.

Also, the recited "translational motion" reads on any form of translational motion, e.g. "motion" of a portion of a cell, motion of an entire cell, motion of the cell environment, motion of the image background, etc., including motion relating to "translation" of the specimen, the image background, a cell within the image, a portion of a cell, etc.  The claim is not interpreted as specific to any particular form of "motion" nor any particular form of "translation."  It is understood that the recited "cell membrane motion" can be related to any of the above embodiments.  

Below, a related 112/b rejection pertains.
1
(e)... forming a maximal pixel intensity image
The specification discloses "Motion and small variations in cell membranes were detected using the plugin RunningZProjector. It detects the maximum pixel intensity across a 6-frame/slice interval, corresponding to 30 minutes. The original image was then subtracted from the maximum pixel intensity projection, resulting in an image where actively moving 30 membranes appear as bright rings" (30:26-30), which is interpreted finding a maximum among values over time.

This appears to be the only explicitly supported embodiment of the recited "maximal," i.e. "maximal" across time.





Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 7-13, 20-22 and 26-29 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
detecting cell membrane motion... that is not translational motion
Relating to the above interpretations of "translational motion," the recited "translational" is effectively a term of relative or vague degree or form of association, neither defined in the specification (e.g. 20:24-27) nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  In particular, as described in the above section on interpretation, the recited "translational" can relate to any number of relationships between various possible objects and various possible reference frames, such that it is not possible to clearly 

Additionally, a 112/a rejection applies below.
1
(e) detecting cell membrane motion of the primary cancer cells that is not translational motion of the primary cancer cells
The recited "that is not translational motion" modifies the recited "membrane motion" and remains unclear, such that it is not clear what "membrane motion" is required to be detected.

(i) It is not clear as to "aligning" with respect to what reference, e.g. aligning with respect to an unrecited imaging system center of an optical axis, which alignment possibly already is inherent, or, more likely, some aspect of location of the cell membrane, the nucleus, etc. as in correcting individually imaged cells for motion of the chamber.  Clearly a particular reference may affect interpretation of the recited "that is not translational motion," in particular affecting the meaning of "translation" of some particular element of a membrane, cell, cells, etc.

(ii) It is not clear that the recited "detecting... by aligning..., subtracting..., detecting..., thereby forming..., and subtracting... thereby removing..." steps cause only "membrane motion... that is not translational motion" to be detected, particular since the meanings of these terms in the recited context are unclear. 

In the instant claims, rather than reciting the negative limitation of "not translational motion," possibly what could be recited more clearly are the starting conditions and wet and analytical steps with additional specificity, such that the desired result must necessarily follow, thereby avoiding the need for a negative limitation and more clearly resulting in the intended discrimination between viable and dead cells.

It is important that support for any amendment be identified. 

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written description
Claims 1, 5, 7-13, 20-22 and 26-29 remain rejected under 112/a as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 1 recites:
(e) detecting cell membrane motion of the primary cancer cells that is not translational motion of the primary cancer cells... wherein cell membrane motion is detected by aligning the first and second optical images , subtracting background, detecting maximal pixel intensity, thereby forming a maximal pixel intensity image, and subtracting the first optical image from the maximal pixel intensity image thereby removing translational motion; wherein an image remaining following the first optical image being subtracted from the maximal pixel intensity image indicates membrane motion...
The specification discloses "Cell membrane motion can comprise, for example, observable changes in the size and/or morphology of the cell membrane (e.g., cell membrane motion does not comprise translational motion of the cell). In some examples, the absence of cell membrane motion can indicate cell death" (20:24-27) and (30:11-27):
 ...all live cells suspended within the collagen matrix had observable membrane This action removes translational motion, such as sliding of the microfluidic chamber, as well as vibration.  ...  The macro quantifies the amount of cell membrane motion in the different regions of interest...  This action removes translational motion, such as sliding of the microfluidic chamber, as well as vibration.  ...  Motion and small variations in cell membranes were detected using the plugin RunningZProjector.  ...

It is not clear that there is written description support for the recited "not translational motion of the primary cancer cells," in particular given a BRI of the terms "translational" and "motion of the primary cancer cells" as described in the above section on interpretation.  The cells might "translate" due to any of motion or vibration of the specimen holder, motion of the entire specimen within the holder, motion of one portion of the specimen resulting from force generating activity in another portion of the specimen, motion of an individual cell, etc.  The disclosed "macro" addresses, as examples, "sliding of the microfluidic chamber, as well as vibration" and does not clearly address, for example, x-y translation of a cell within the field of view due to locomotion of that cell, let alone membrane motion of the cell relating to cell locomotion but not yet resulting in whole cell locomotion or translation, e.g. pseudopod extension, etc.  Furthermore, it is not clear that the claim is limited to conditions isolating particular types of cell behavior, and it is not clear how the method, e.g. the disclosed "macro," is implemented so as to distinguish various forms of the recited "membrane motion," including the lack of membrane motion in quiescent cells.
As rejected under 112/b, it is not clear what type of "translational motion of the primary cancer cells" is within the scope of the claim, and here under 112/a it is not clear that there is written description support for isolating "cell membrane motion of the primary cancer cells that is not translational motion of the primary cancer cells."

Claim 1 recites:
(e)... wherein an image remaining... indicates membrane motion; and wherein presence of membrane motion indicates a viable primary cancer cell and absence of motion indicates primary cancer cell death.

The specification discloses "Cell membrane motion can comprise, for example, observable changes in the size and/or morphology of the cell membrane (e.g., cell membrane motion does not comprise translational motion of the cell). In some examples, the absence of cell membrane motion can indicate cell death" (5:29-30, 20:24-27, 25:2-3, 30:13-14):
Figure 3: Loss of membrane motion is an early event in cell death, preceding loss of membrane integrity.
...
Cell membrane motion can comprise, for example, observable changes in the size and/or morphology of the cell membrane (e.g., cell membrane motion does not comprise translational motion of the cell). In some examples, the absence of cell membrane motion can indicate cell death.
...
...disclosed is an approach that identifies cell death based of motion of the membrane.
...
...These morphological changes abruptly stopped prior to cell death, indicating that this feature could be exploited as a marker for cell death. ...

It is not clear that there is written description support for the recited "an image remaining... indicates membrane motion."  For example, it is not clear that the recited operations would eliminate sources of longitudinal maximal pixel intensity other than membrane motion, for example movement in the intracellular and extracellular spaces of refracting objections equally affecting bright field imaging.  It is not clear that the claim recites conditions which would eliminate such effects, allowing PHOSITA to practice the recited "image remaining... indicates membrane motion."
And, even if membrane motion were isolated by the recited method, it is not clear that the claim 
As appropriate, this rejection may be overcome, for example, (i) by amending to supported embodiments and/or (ii) by clarifying on the record particularly where support can be found and how that support relates to the recitations, including resolution of the above 112/b rejections.  
In general, it is requested that any claim amendment in this regard be accompanied by particular citations to support in the original disclosure.
MPEP 2163 pertains.
Toward overcoming these rejections, if it is intended that the recited cell viability versus cell death is determined merely by the presence or absence of cell-generated "membrane motion" in contrast to any motion of the cell membrane resulting from entirely external causes, e.g. stage translation, then this may be clarified.  Additionally, if it is intended that recited determination of viability versus death is applicable to particular conditions, e.g. conditions excluding cellular quiescence and membrane motion in the form of membrane blebbing leading to apoptosis, then this may be clarified.


Scope of enablement
Claims 1, 5, 7-13, 20-22 and 26-29 are rejected under 112/a as not enabled for all embodiments within the claim scope.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
As described in the above claim interpretations, 112/b rejections and 112/a written description rejections, the recited "cell membrane," "translational motion," "viable" and "cell death," read on a variety of embodiments in fields of cell biology and oncology under extensive research at the time of the invention, as evidenced by Gjorevski (as cited on the attached form 892).  Even given an MD and/or PhD 
In short, there is a disconnect from the breadth of the recitation to the detail of the claim and corresponding disclosure.
MPEP 2164 pertains.

Response to Arguments
New rejections have been applied in view of the amended claims.
Overall what may help to advance prosecution is more particular recitation consistent with the disclosed analytic results regarding distinguishing cell viability versus death.  It appears that healthy membrane motion, blebbing associated with apoptosis is excluded, may demonstrate cell viability.  However, it is not clear that absence of such motion must indicate cell death, at least not given the possibility of cellular quiescence.  The cited references by Gjorevski, Manji and Lemons pertain (as cited on the attached form 892).

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection, in particular with regard to limiting the claims to disclosed and enabled embodiments.  The examiner's phone number is provided below.
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631